OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                          AUSTIN




Iion.Clinton 0wsley, Director
Caa Utilitfes.;DivleSon
Railroad Comission of Texas
Austin, Texas
Dou   sir:




                                                   all..



      domestlo u~em,,shall be de&ad,   qmskiioto4~,
      equipped and fnetalled as apeair~edunaer thr
      published regulstionsor the National Boar4 of
      Fire Un4erwritere ...* (italicsoure)
BOIL Clinton 0wcrley- page 2


          You have stated in personal aonferenaathat tbm
gas appliancea lnaludo gas etovem for hoatlng an4 oooking
aa we.11as appliances ior other inofdamtaldonvmtia UBO.
Rererenoo to s@otlon 2a roilrots that a llaenlroohoul4 be
require4 ror thorn sngaged in the selling end installing
0r parttnsntequipmentusr4 for the purpoaa or 4lwendag
liquerxea petroleumgas rm 4oxiestlo  use.
              ~8ehstir*s m3w InternationalDiotionary 44rin08
the word ~dlapense*among other things to moan dlstrlbuk.
Accordingly,we have no doubt that the appllanoesrefur44
to, being ueed to airtribute      ra 4oanrtla purpoao8.008a
dthln the punlow o? ,th#aot mad all pusonr lime or
o o r p o r a tiollyaged
                   nr     in the iala or lnatallationof rrroh.
apparatus    muat bo lioenae4.




         APPROVEDJUL23, I.940